 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GLEN D. COLLINS,                                 No. 2:17-cv-2307 MCE CKD P
12                      Plaintiff,
13          v.                                        FINDINGS AND RECOMMENDATIONS
14   DIOCESE OF SACRAMENTO, et al.,
15                      Defendants.
16

17          By order filed January 3, 2019, the complaint was dismissed with leave to amend and

18   plaintiff was given thirty days to file an amended complaint. (ECF No. 10.) After plaintiff failed

19   to file an amended complaint or otherwise respond to the order, he was given an additional

20   twenty-one days to comply. (ECF No. 14.) When plaintiff once again failed to file an amended

21   complaint or respond to the order, the undersigned issued findings and recommendations

22   recommending that this action be dismissed for failure to prosecute. (ECF No. 16.) The same

23   day, the Clerk of the Court entered plaintiff’s motion for an extension of time on the docket,

24   which had been received the previous day. (ECF No. 15.) The recommendation for dismissal

25   was withdrawn, plaintiff’s motion was granted in part, and he was given an additional forty-five

26   days to file an amended complaint. (ECF No. 18.) He was warned that no further extensions of

27   time would be granted absent a showing of extraordinary circumstances, and that failure to file an

28   amended complaint would result in a recommendation that this action be dismissed. (Id.) The
                                                      1
 1   time for filing an amended complaint has now passed, and plaintiff has once again failed to file an

 2   amended complaint.

 3             Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed for failure

 4   to prosecute. See L.R. 110; Fed. R. Civ. P. 41(b).

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, plaintiff may file written objections

 8   with the court and serve a copy on all parties. Such a document should be captioned “Objections

 9   to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

10   objections within the specified time may waive the right to appeal the District Court’s order.

11   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

12   Dated: May 30, 2019
                                                      _____________________________________
13
                                                      CAROLYN K. DELANEY
14                                                    UNITED STATES MAGISTRATE JUDGE

15
     13:coll2307.fta.f&r
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
